Exhibit 10.7

 

LOGO [g62023g27k98.jpg]

Summary of Director Compensation Program

(Effective January 1, 2016)

 

Compensation Component

   Compensation
Amount  

Annual cash retainer

   $ 40,000   

Additional annual retainers:

  

Governance and Nominating Committee Chairperson

   $ 10,000   

Operational Audit Committee Chairperson

   $ 10,000   

Audit Committee Chairperson

   $ 20,000   

Compensation Committee Chairperson

   $ 15,000   

Governance and Nominating Committee Non-Chair Member

   $ 5,000   

Operational Audit Committee Non-Chair Member

   $ 5,000   

Audit Committee Non-Chair Member

   $ 10,000   

Compensation Committee Non-Chair Member

   $ 7,500   

Lead Director

   $ 80,000 (a) 

Chairman

   $ 100,000 (a) 

Initial equity grant

   $ 100,000 (b) 

Annual equity grant

   $ 100,000 (c) 

 

(a) Payable 50% in cash and 50% in shares of restricted stock. Shares of
restricted stock will be granted annually on the day following the annual
meeting of shareholders, and the number of shares to be granted will be
determined by dividing the dollar value of the retainer by the closing price of
our common stock on the date of grant. The shares of restricted stock will vest
on the day prior to the following year’s annual meeting date, subject to the
Lead Director’s or Chairman’s, as applicable, continued membership on the Board
as of such date.

(b) Upon election to the Board, each non-employee director will receive shares
of restricted stock with a value equal to $100,000, calculated by using the
closing price of our common stock on the date of the non-employee director’s
election to the Board. The initial restricted stock grant vests on the third
anniversary of the grant date, subject to the non-employee director’s continued
membership on the Board as of such date.

(c) On the day following the annual meeting of shareholders, each non-employee
director receives shares of restricted stock with a value equal to that
indicated in the above chart, calculated by using the closing price of our
common stock on the day following the annual meeting of shareholders. The annual
restricted stock grant vests the day prior to the following year’s annual
meeting date, subject to a director’s continued membership on the Board as of
such date.